Citation Nr: 1200242	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2008 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.

In February 2009 the Board issued a decision that denied service connection for bipolar disorder; the Board's action reopened a previously-denied claim of service connection for PTSD and remanded that issue to the RO for further development. 

The Board once again remanded the issue to the RO in September 2010, and the file has now been returned to the Board for further appellate review.


FINDING OF FACT

1.  The Veteran did not engage in combat.  

2.  Credible supporting evidence that an in- service stressor occurred is not shown.  

3.  The Veteran does not have PTSD that is etiologically related to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of this claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was afforded appropriate VA examination during the course of the appeal and he was afforded a hearing before a Member of the Board.  The RO pursued verification of the claimed in-service PTSD stressor by appropriate queries to the United States Navy and United States Marine Corps.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA and private treatment records from providers identified by the Veteran as potentially having relevant records.  Disability records from the Social Security Administration (SSA) are also associated with the claims file.  The Veteran has not asserted there is any additional existing evidence relevant to his claims not currently of record, and the Board is also unaware of any such outstanding evidence.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence established that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran has been diagnosed with PTSD by a number of competent providers.  VA treatment records since February 1998 show continuing diagnosis of PTSD.  An April 2003 psychiatric examination by A. Alberto Sanchez, MD shows diagnoses of PTSD as well as intermittent explosive disorder and depressive disorder not otherwise specified (NOS).  A VA examination in April 2004 diagnosed chronic PTSD.  A VA psychiatric outpatient treatment record dated in August 2004 diagnosed PTSD as well as depressive disorder NOS, alcohol dependence, nicotine dependence and marijuana dependence.  A mental status examination in May 2005 by Dr. Charles M. Spellmann, Ph D. diagnosed PTSD as well as panic disorder, major depressive disorder (MDD) and alcohol abuse.  Review of the treatment notes shows the Veteran informed these providers that he had engaged in extensive combat in Somalia.

However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.   Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The RO has denied the claim based on a determination the Veteran had not shown an in-service stressful event ("stressor").  The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  In this case, the Veteran has asserted both combat-related stressors and noncombat-related stressors, with any assertion of hostile military action as may be described in 38 C.F.R. § 3.304(f)(3), placed in a combat context as to take the analysis outside of § 3.304(f)(3).  

As to combat-related stressors, the Veteran has variously asserted he experienced incoming fire in combat zones; that his ship was subjected to fire from rocket-propelled grenades; that he witnessed "a lot of people slaughtered" in Somalia with little children being blown to pieces; and that he witnessed a friend jump from a helicopter to be immediately blown up.

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

Regarding the Veteran's combat claims, it is first noted they were not accompanied by any more particulars as would permit efforts at objective verification.  As to his assertions of combat experience more generally, it is observed that while he served with the Marines and was a participant in variously named deployments, his occupational specialty was "warehouse clerk," a non-combat occupation.  Likewise, none of his awards and decorations are indicative of his participation in combat.  Furthermore, the Veteran submitted a service document which outlined the basis for a Marine to have recognized combat service, (awarded a combat action ribbon).  This essentially requires participation in a firefight, or to have had one's ship engaged by shore or surface elements.  Since the Veteran was not awarded the combat action ribbon, it can be reasonably inferred he was not involved in a firefight, or had his ship engaged, which he contended to have occurred.  Indeed, the document he submitted specifically noted that no ships that participated in operations connected with Somalia between December 1992 and March 1995, (one of which is shown to have been the vessel on which the Veteran served) became engaged as to qualify its crewmembers for the combat action ribbon.  Given these documents that contradict the Veteran's contention that he engaged in combat, the Board finds those contentions to be not credible.  

This conclusion is reinforced by the observation that when the Veteran presented himself to various medical providers as having been involved in combat during service, the same treatment records show the Veteran to have been contemporaneously dependent on alcohol and marijuana and in dire financial straits, all of which made him susceptible to concerns of self-interest and desire for monetary gain.  In his actual claim to VA the Veteran has not described any combat actions in which he participated that can be objectively verified by dates, units, locations or circumstances.  He has asserted to VA that his role as combat cargo handler aboard ship was extremely stressful, but not that he personally went ashore in a combat scenario.  This provides additional reasons for the Board to conclude that the Veteran's unsupported account of having engaged in combat is not credible.   

Nevertheless, VA pieced together enough information from the Veteran's various submission and assertions to attempt to corroborate two claimed non-combat stressors.  The first concerns the accidental crash of a helicopter off the deck of the USS Peleliu on which the Veteran indicated he served in 1994 and 1995, and which he claimed occurred before operation Continue Hope/Quick Draw, which records show took place in March 1994.  The second is his witnessing the self-inflicted shooting death of a Lance Corporal (LCpl) Spivey, which he indicated occurred before Operation Infinite Moonlight, which records show took place in August 1995.   

The RO accordingly sent inquiries to the Service to verify whether a helicopter had crashed on the USS Peleliu during the 1994 date range cited by the Veteran.  An April 2009 response from the Naval History and  Heritage Command states that Air Operations (AirOps) for the ship had "zero mishaps" in 1994, and a May 2009 response from the Naval Safety Center states that review of the files revealed no record of any helicopter crashes on the Peleliu during the period December 1993 through May 1994.  Based on these responses, the Board finds that the claimed stressor of witnessing a helicopter crash on the USS Peleliu is not verified.  

In regard to the second claimed stressor, the RO sent inquiries to the United States Marine Corps Casualty Assistance Section requesting verification of the death of a LCpl Spivey in 1995.  In response, the Casualty Assistance Section notified the RO by letter in February 2011 that there was no record of a LCpl Spivey having died in 1995.  Based on this response, the Board finds that the claimed stressor of witnessing the death of LCpl Spivey is not verified.  

The Veteran's representative asserts the Veteran may have been mistaken about the date of LCpl Spivey's death, and that the claim should be remanded yet again to determine if the Marine Corps can verify LCpl Spivey as having died in 1994 rather than 1995.  The Board disagrees.  The Veteran specifically asserted in his August 2004 Statement in Support of Claim that shooting death of LCpl Spivey happened prior to deployment on exercise "Infinite Moonlight."  The Veteran's personnel records clearly show this exercise/operation to have taken place in August 1995.  

In other evidence of record, the file contains letters from the Veteran's mother dated in May 1999 and March 2004 asserting the Veteran was a normal, happy person prior to service but came back from service a changed person; he was diagnosed with PTSD shortly after his return home.  Letters from the Veteran's brother and from another both dated in May 1999, also assert the Veteran returned from service a changed person.

"A layperson can certainly provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Veteran's family and friend are competent and credible in reporting the Veteran's visible behavior before and after service, those persons are not competent to report stressful events in service that they did not themselves witness,(nor to establish medical significance to these observed differences).  The Board accordingly finds the letters to be not probative in regard to in-service stressors.

In sum, the Board has found that although the Veteran is diagnosed with PTSD he has not shown a verified in-service stressor.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.    


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



The Board also notes that many of the stressors the Veteran has asserted are myriad and imprecise as to the specific events, times and places.  This alone would tend to support the notion the events are inaccurate, since the lack of detail prevents effort at corroboration.  Likewise, it raises questions even as to the accuracy of the diagnosis, since while an identified symptom of PTSD is an inability to recall and important aspect of the trauma (as opposed to multiple aspects of the trauma), another hallmark of PTSD is persistently re-experiencing the traumatic event.  Diagnostic and Statistical Manual of Mental Disorders, 4th edition.  It would seem difficult to re-experience an event about which little was precisely recalled.  

Moreover, it is observed that 

















*************************************


the following.  (1) He experienced incoming fire in combat zones and witnessed the deaths of friends (VA treatment records dated in January 1999).  (2) His ship was subjected to fire from rocket-propelled grenades (RPGs) at various times (VA treatment records, various places).  (3)  He witnessed atrocities in Somalia and unloaded the body of a dead soldier onto his ship (VA treatment records dated in June 1999).  (4) He witnessed "a lot of people slaughtered" in Somalia (VA treatment records in June October 2002).  (5) He witnessed little children being blown to pieces and witnessed a friend jump from a helicopter to be immediately blown up (Veteran's statement in October 2003).  The Board notes at this point that these stressors are too vague to be submitted for objective verification.  

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

The Veteran's service personnel records show he participated in the following expeditions: Operation Continue Hope/Quick Draw (Somalia, March 1994); Operation Distant Runner (Burundi, April 1994); Southwest Africa Cease-fire Campaign (August 1995); Exercise Infinite Moonlight 95 (Jordan, August 1995); Operation Vigilant Sentinel  (August-November 1995); and, Exercise Eager Mace (Kuwait, September-October 1995).  There is no indication in service personnel records that the Veteran was personally involved in combat in any of these deployments.

The Veteran's DD Form 214 shows awards including the Armed Forces Expeditionary Medal, Sea Service Deployment Medal (2 awards), United Nations Medal, Marine Corps Expeditionary Medal and Southwest Asia Service Medal (2 awards) as well as a Meritorious Unit Commendation, Letter of Commendation and Letter of Appreciation.  None of these awards demonstrates personal involvement in combat.

The Board acknowledges that engagement in combat is not necessarily determined simply by reference to the existence or nonexistence of certain awards or military occupational specialties (MOSs).  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  However, the relaxed standard for a combat veteran to prove service connection does not equate to a relaxed standard to prove combat service.  Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).  Further, the Board is not required to accept a veteran's uncorroborated account of his active service experiences.    Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this case, the only evidence of record placing the Veteran in combat is his own uncorroborated account.

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996).  Therefore, the Board must consider whether the Veteran's statements of having served in combat are credible, even if not corroborated by any other documentation.

Although the Veteran represented himself to various medical providers as having been involved in "active combat" during service, the Board considers such account to be not credible because the same treatment records show the Veteran to have been contemporaneously dependent on alcohol and marijuana and in dire financial straits, all of which made him susceptible to concerns of self-interest and desire for monetary gain.  In his actual claim to VA the Veteran has not described any combat actions in which he participated that can be objectively verified by dates, units, locations or circumstances.  He has asserted to VA that his role as combat cargo handler aboard ship was extremely stressful, but he has not asserted that he personally went ashore in a combat scenario.    For these reasons, the Board does not find the Veteran's unsupported account of having engaged in combat to be credible.   

In his correspondence to VA and his testimony before the Board, the Veteran asserted two specific in-service stressors not related to combat: (1) he asserts he witnessed the accidental crash of a helicopter on the deck of the USS Peleliu in January-April 1994; and, (2) he asserts he witnessed the self-inflicted shooting death of a Lance Corporal (LCpl) Spivey in 1995.

In its September 2010 remand, the Board noted that neither of the Veteran's claimed stressors cited above is combat-related, and that neither claimed stressor falls under the revised criteria of 38 C.F.R. § 3.304(f) as cited above.  Accordingly, objective corroboration of the claimed stressors is required.

In regard to the first claimed stressor, service personnel records confirm the Veteran served on the USS Peleliu from September 1993 to July 1994, the time during which he asserts the helicopter crash occurred.  The RO accordingly sent inquiries to the Service to verify whether a helicopter had crashed on the USS Peleliu during the date range cited by the Veteran.  An April 2009 response from the Naval History and  Heritage Command states that Air Operations (AirOps) for the ship had "zero mishaps" in 1994, and a May 2009 response from the Naval Safety Center states that review of the files revealed no record of any helicopter crashes on the Peleliu during the period December 1993 through May 1994.   Based on these responses, the Board finds that the claimed stressor of witnessing a helicopter crash on the USS Peleliu is not verified.  

In regard to the second claimed stressor, the RO sent inquiries to the United States Marine Corps Casualty Assistance Section requesting verification of the death of a LCpl Spivey in 1995.  In response, the Casualty Assistance Section notified the RO by letter in February 2011 that there was no record of a LCpl Spivey having died in 1995.  Based on this response, the Board finds that the claimed stressor of witnessing the death of LCpl Spivey is not verified.  

The Veteran's representative asserts the Veteran may have been mistaken about the date of LCpl Spivey's death, and that the claim should be remanded yet again to determine if the Marine Corps can verify LCpl Spivey as having died in 1994 rather than 1995.  The Board disagrees.  The Veteran specifically asserted in his August 2004 Statement in Support of Claim that shooting death of LCpl Spivey happened just prior to deployment on exercise "Infinite Moonlight," and as detailed above the Veteran's personnel record clearly establishes that the exercise in question was conducted in August 1995.    






















Department of Veterans Affairs


